     Case 3:21-cv-00114-WQH-AHG Document 29 Filed 08/02/21 PageID.400 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    JOHN DOE, a minor, by and                             Case No.: 3:21-cv-00114-WQH-AHG
      through Guardian ad Litem,
12    LATASHA POPE, individually                            ORDER
13    and on behalf of all others
      similarly situated and the general
14    public,
15                                         Plaintiff,
16    v.
17    RADY CHILDREN’S
18    HOSPITAL-SAN DIEGO,
      a California Corporation; and
19    RADY CHILDREN’S HOSPITAL
20    FOUNDATION-SAN DIEGO,
                                      Defendants.
21
22    HAYES, Judge:
23          IT IS HEREBY ORDERED that the Joint Motion to Dismiss (ECF No. 28) is
24    GRANTED. This action is dismissed without prejudice as to Plaintiff Pope’s individual
25    claims and without prejudice as to the claims of the putative, uncertified classes alleged by
26    Plaintiff. Each party shall bear its own attorneys’ fees and costs.
27
28

                                                        1
                                                                              3:21-cv-00114-WQH-AHG
     Case 3:21-cv-00114-WQH-AHG Document 29 Filed 08/02/21 PageID.401 Page 2 of 2



 1         IT IS FURTHER ORDERED that the Motion to Dismiss filed by Defendants Rady
 2    Children’s Hospital-San Diego and Rady Children’s Hospital Foundation-San Diego (ECF
 3    No. 23) is DENIED as moot.
 4     Dated: August 2, 2021
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                      3:21-cv-00114-WQH-AHG
